[English Translation]
Exhibit (10)(bl)


 
[fortisbank2.jpg]
 
 
POSITIVE/NEGATIVE MORTGAGE STATEMENT
(without preliminary taxes)

 
 
The undersigned:
 

1. The public limited company Fortis Bank (Nederland) N.V., established in
Rotterdam, the Netherlands, holding office also in Deventer, the Netherlands    
hereafter referred to as: “the bank”,
and
2. The partnership with limited liability
 
Mefiag B.V.,
 
established in Heerenveen, the Netherlands,

 
 
 
hereafter referred to as: “the client”
 
CONSIDERING THE FOLLOWING:
 
-
-
-
That the client is or will be due money by the bank by virtue of credit
provision, agreements on loans or by any other virtue;
that the bank requires a guarantee to that means;
that the client is prepared to provide that guarantee;

 
AGREE AS FOLLOWS:
 
1.
The client will, as long as he is or will be due money by the bank by virtue of
credit provision, agreements on loans or by any other virtue, not transfer or
(further) burden with mortgages or other limited rights of the registered goods
that are his property, namely: business (office) premises (renovation business),
Magnesiumweg 2. 8445 PJ Heereveen, cadastrally known as municipality Knijpe
Section C Number 3546, which registered good is currently not burdened with a
mortgage or other limited rights (“the goods”), nor attribute other rights with
regard to the goods, without prior written permission from the bank.

 
2.
The client obliges himself, at the first request of the bank, as guarantee for
the compliance with his then existing and future obligations towards the bank,
to immediately provide mortgage on the goods up to an amount as desired by the
bank, which mortgage provision will take place in accordance with the then
usually applicable conditions at the bank.

 
3.
The client will insure and keep the goods insured to the satisfaction of the
bank and herewith provides the bank the irrevocable authorization to conclude
such an insurance, if necessary at his expense, in the name of the bank or the
client.

                     
4.
a.
The client herewith mortgages to the bank, as aforementioned guarantee, all
rights resulting from the current insurances as intended in Article 3 and
irrevocably authorizes the bank to mortgage in his name, as aforementioned
guarantee, all rights from insurances still to be concluded by the bank (“the
rights”).

 
b.
The bank is authorized to inform the insurance company where the goods are
insured on the mortgage, and to have made note of the mortgage in the
policy.  At all times the bank is authorized to annul the right of lien by
annulling the rights.

 
c.
The client herewith expressly declares that he is authorized to mortgage the
rights and that no limited rights or seizures rest on those, other than to the
benefit of the other limitedly authorized possible entities, mentioned in
Article 1 above.

 
d.
Client is not allowed to transfer or mortgage the rights to third parties, or to
burden them otherwise with other limited rights or with other rights other than
without prior written permission from the bank.

 
 

    Initials:                     och - 19 october 2005
Page 1 of 2    

 

--------------------------------------------------------------------------------

 

[fortisbank2.jpg]

 

Re: POSITIVE/NEGATIVE MORTGAGE STATEMENT (without preliminary taxes)  
Mefiagposneg.doc

 
 
e.
The client obliges himself to settle the premiums due to the insurance company
strictly on time. The client will present the documents of proof to the bank at
its first request. The bank is authorized to settle the premiums at the expense
of the client with the insurance company.

 
5.
Dutch Law applies to this Act. Possible disputes concerning this Act will be
presented to the competent Judge in Rotterdam.

 
6.
In as far as it has not been deviated from in this Agreement, the stipulations
of the General Conditions from the bank - which stipulations are considered to
be repeated and enclosed here - apply to this Agreement.
The client declares to have received a copy of the General Conditions.

 
Thus concluded and signed in duplicate in         Heerenveen   
  ,      10-19-2005 
 

1. Bank name  Fortis Bank (Nederland) N.V.         /s/ K. Dykstra          2. 
Client name Mefiag B.V.                     J.D.H. Huizinga   /s/ J.D.H.
Huizinga                        Gary J. Morgan /s/ Gary J. Morgan              
      Raymond J. De Hont /s/ Raymond J. De Hont

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

  och - 19 october 2005
Page 2 of 2  

         